415 So.2d 128 (1982)
Levy WATSON, Appellant,
v.
STATE of Florida, Appellee.
No. 81-2270.
District Court of Appeal of Florida, Fourth District.
June 16, 1982.
Richard L. Jorandby, Public Defender, Anthony Calvello, Asst. Public Defender, and Yvonne Hall, Legal Intern, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Stewart J. Bellus, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Affirmed. We hold that the trial court did not err in allowing an employee of Zayre's Department Store to testify as to the contents of a price tag that was affixed to an item of merchandise on the day appellant was accused of stealing the merchandise. In our view this testimony did not constitute hearsay as contemplated by the provisions of the Irida Evidence Code, Section 90.802, Florida Statutes (1981).
ANSTEAD, HERSEY, and HURLEY, JJ., concur.